Order filed October 15, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00257-CV
                                    ____________

                           HUGH FORREST, Appellant

                                          V.

       TECHNICAL AND GENERAL GUARANTY CO., S.A., Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-10725

                                     ORDER

       On June 10, 2014, this court abated this appeal because appellee petitioned
for voluntary bankruptcy in the First Court of Geneva, Switzerland. See Tex. R.
App. P. 8.2. Following the abatement, this court has heard nothing from the
parties.

       Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.

                                   PER CURIAM